NOTE: This order is nonprecedential.

  mniteb ~tates <!Court of ~eals
      for !be jfeberaI <!Circuit

               ROLLAND MARSHALL,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2012-7071


   Appeal from the United States Court of Appeals for
Veterans Claims in 09-4778, Judge Robert N. Davis.


                     ON MOTION


                      ORDER

   Rolland Marshall moves for a 90-day extension of
time to obtain counsel.

   Upon consideration thereof,

   IT IS ORDERED THAT:
MARSHALL v. DVA                                               2

    The motion is granted to the extent that Marshall's
opening brief is due within 90 days of the date of filing of
this order. No further extensions should be anticipated.

                                   FOR THE COURT


      MAR 09 2012                   lsI Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Rolland Marshall
    Jeanne E. Davidson, Esq.                       FILED
                                           U.s. COURT OF APPEALS FOR
s21                                           THE FEDERAL CIRCUIT

                                               MAR U9 2012
                                                 JANHDRBAty
                                                • ClERK